 


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JAMES MYERS,                                         Case No. 1:18 CV 2

       Plaintiff,

       v.                                            Magistrate Judge James R. Knepp, II

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.                                    MEMORANDUM OPINION AND ORDER 
 
 
                                         INTRODUCTION

       Plaintiff James Myers (“Plaintiff”) filed a Complaint against the Commissioner of Social

Security (“Commissioner”) seeking judicial review of the Commissioner’s decision to deny

disability insurance benefits (“DIB”) and supplemental security income (“SSI”). (Doc. 1). The

district court has jurisdiction under 42 U.S.C. §§ 1383(c) and 405(g). The parties consented to the

undersigned’s exercise of jurisdiction in accordance with 28 U.S.C. § 636(c) and Civil Rule 73.

(Doc. 11). For the reasons stated below, the undersigned reverses the decision of the Commissioner

and remands for further proceedings.

                                  PROCEDURAL BACKGROUND

       Plaintiff filed for DIB in October 2014 (Tr. 193) and for SSI in December 2014 (Tr. 206).

In both applications, Plaintiff alleged a disability onset date of December 5, 2012. (Tr. 193, 206).

His claims were denied initially and upon reconsideration. (Tr. 121, 132). Plaintiff then requested

a hearing before an administrative law judge (“ALJ”). (Tr. 144). Plaintiff (represented by counsel),

and a vocational expert (“VE”) testified at a hearing before the ALJ on August 3, 2016. (Tr. 10).

On October 3, 2016, the ALJ found Plaintiff not disabled in a written decision. (Tr. 10-20). The

Appeals Council denied Plaintiff’s request for review, making the hearing decision the final

 
 


decision of the Commissioner. (Tr. 1-3); see 20 C.F.R. §§ 404.955, 404.981, 416.1455, 416.1481.

Plaintiff timely filed the instant action on January 2, 2018. (Doc. 1).

                                      FACTUAL BACKGROUND

Personal Background and Testimony

       Plaintiff was born in 1969, making him 43 years old on his alleged onset date. See Tr. 193.

He graduated from high school (Tr. 44) and lived with his wife and daughter (Tr. 41-42). He

testified his last job was as a roller in 2013 for a company making fiberglass truck hoods. (Tr. 44-

46). That job lasted less than eight months. (Tr. 45). He also previously worked as a “worm”,

loading pipe into an oil drilling rig; as a pallet builder; and as a fuser, welding plastic pipe to lay

gas lines. (Tr. 44-49).

       At the August 2016 hearing, Plaintiff told the ALJ he quit his job when he could no longer

“roll the fiberglass out”. (Tr. 45). He said his hands “don’t really work”, and that he began losing

feeling in his hands more than one-and-a-half years ago. (Tr. 50). He also testified neck and leg

problems prevented him from working. (Tr. 49-50). Plaintiff needed assistance to open a can of

pop, and he could not distinguish grains of rice from pins by touch since the hand numbness began.

(Tr. 50-51). He also struggled to keep his grip, leading him to drop things. (Tr. 51). Plaintiff needed

assistance putting on socks and shaving. (Tr. 58).

       Plaintiff’s constant, aching leg pain began at the same time his hands went numb, he

testified. (Tr. 51). He had difficulty walking for about six months, but out of embarrassment

delayed using the cane until the previous two or three months. (Tr. 52). He needed the cane to

prevent falls, even when standing still. Id. Plaintiff testified that he could no longer walk around

the block as he could prior to the onset of leg pain. (Tr. 53).




                                                  2
 
 


              A tumor in Plaintiff’s neck caused a shock in his hands if he tilted his head forward toward

his chest. (Tr. 53-54). That was an ongoing problem for the prior three to four months. (Tr. 54).

He also testified his multiple sclerosis (“MS”) caused fatigue, and symptoms flared with increased

activity or hot weather. (Tr. 57-58). A few times a month, bad days kept Plaintiff confined to his

bed for the day. (Tr. 54). Plaintiff did not clean dishes or do other household cleaning but testified

he could do laundry and take out the trash. (Tr. 55-56).

              Plaintiff said he would not drive further than a mile down the road; he could fish on a good

day, though he struggled to hold onto the fishing pole. (Tr. 43-44). He previously could mow the

lawn on a riding mower but stopped three months prior to the hearing. (Tr. 55). He could feed his

dogs but not walk them. (Tr. 43).

Relevant Medical Evidence

              In February 2012, Plaintiff saw Michael Peterson, a physician’s assistant in his primary

care doctor’s office, to have his blood sugar levels checked. (Tr. 452).1 Plaintiff’s blood glucose

test was normal. (Tr. 455). Plaintiff returned to Mr. Peterson in September 2012 complaining of

low back pain radiating down his right leg. (Tr. 448). He diagnosed a lumbar strain and prescribed

anti-inflammatory medicine, a muscle relaxant, and a heating pad. (Tr. 450-51).

              In December 2012, around his alleged onset date, Plaintiff went to the emergency room

believing he was having a heart attack. See Tr. 436. Testing revealed otherwise, and he was

diagnosed with musculoskeletal chest pain. See Tr. 436, 437. At a follow-up visit, Mr. Peterson

diagnosed anxiety, bronchitis, and angina pectoris. (Tr. 439-40). He prescribed Atenolol, aspirin,

anti-anxiety medication, and an antibiotic. (Tr. 440). Plaintiff returned to Mr. Peterson on

December 17, with continued complaints of chest pain and adding severe leg cramps and a cough


                                                            
1. Michael Namey, D.O., is Plaintiff’s primary care doctor. See, e.g., Tr. 452. 
                                                               3
 
 


to his list of ailments. (Tr. 431). He prescribed an inhaler. (Tr. 434). Two days later, Plaintiff told

Mr. Peterson his chest felt better but his leg cramps continued. (Tr. 427).

        In January 2013, Plaintiff told Mr. Peterson he had an episode of sharp chest pain after

work. (Tr. 422). Mr. Peterson diagnosed reactive airway disease and prescribed an inhaler. (Tr.

424-25). He also told Plaintiff to be off work until cleared, since work might exacerbate the

condition. Id. Plaintiff returned one week later, reporting fatigue, joint pain, and muscle weakness.

(Tr. 419). Later in January, Plaintiff told Dr. Namey he felt much better and sought release to

return to work. (Tr. 412). Dr. Namey noted Plaintiff’s reactive airway disease had improved and

recommended regular exercise. (Tr. 415-16).

        In September 2013, Plaintiff saw Mr. Peterson for medication refills. (Tr. 406). He

complained of frequent leg cramps. (Tr. 407). Mr. Peterson, after an examination, noted Plaintiff

had full range of motion in all joints. (Tr. 408). He prescribed Flexeril for Plaintiff’s leg cramps.

(Tr. 409).

        In March 2014, Plaintiff returned to Mr. Peterson for a prescription refill, while also

complaining of frequent diarrhea. (Tr. 401). Imodium gave Plaintiff some relief, and Mr. Peterson

diagnosed him with irritable bowel syndrome. (Tr. 402, 404). He prescribed medications and

encouraged starting or continuing an exercise program. (Tr. 404).

        In May 2014, Plaintiff returned to Dr. Namey’s office complaining of sinus congestion, a

cough, and facial pain. (Tr. 395). Plaintiff told Mr. Peterson he had not been checking his blood

sugar because the testing strips were very expensive. (Tr. 396). Mr. Peterson prescribed

Amoxicillin to treat Plaintiff’s sinusitis. (Tr. 399).

        In June 2014, Plaintiff returned to Dr. Namey’s office twice complaining of hand and feet

numbness. (Tr. 383, 388). At his first June visit, Plaintiff had been out of medicine for one week,



                                                   4
 
 


and had not started checking his blood glucose levels. (Tr. 389). Mr. Peterson diagnosed

neuropathy and told Plaintiff to restart his medications. (Tr. 391-92). At his second visit later in

June, Plaintiff said the numbness was getting worse and caused him to fall down. (Tr. 385). Dr.

Namey noted decreased sensitivity to soft touch and motor weakness in his arms and legs. (Tr.

387). Plaintiff appeared anxious to Dr. Namey, who diagnosed Plaintiff with neuropathy, ordered

an EMG test of his arms and legs and a cervical MRI, and prescribed gabapentin. Id.

              In July 2014, Plaintiff’s MRI revealed a non-specific spinal cord lesion at the C-2 level.

(Tr. 344). His EMG test revealed very mild bilateral carpal tunnel syndrome. See Tr. 321.

              Plaintiff saw Dr. Namey in August 2014 to discuss these test results. (Tr. 378). Plaintiff

was “doing well at this time”, id., but noted continued numbness, tingling, and weakness in his

hands (Tr. 380). Dr. Namey referred Plaintiff to a neurosurgeon. (Tr. 382).

              Plaintiff saw neurologist Leonard Weinberger, M.D., in August 2014. (Tr. 319). Plaintiff

sought treatment for progressive hand and arm numbness, which had advanced into his forearms.

Id. He denied any neck pain or trauma. Id. On examination, Dr. Weinberger found Plaintiff’s gait,

muscle strength, and stance normal. (Tr. 320). His sensation to touch, pinprick, and vibration were

all intact. Id. Dr. Weinberger found Plaintiff had brisk reflexes, and one to two beats of clonus at

both ankles. Id. Dr. Weinberger reviewed the cervical MRI, noting a ring-enhancing lesion in the

spinal cord which he suspected was a tumor. (Tr. 321).2 Dr. Weinberger noted Plaintiff had clinical

signs of myelopathy and recommended he see a neurosurgeon. Id.

              In September 2014, an MRI of Plaintiff’s brain showed a solitary focus of white matter

changes in the left frontal lobe and an abnormal signal in the upper cervical spinal cord. (Tr. 331).



                                                            
2. Later notes from Dr. Weinberger show a neurosurgeon evaluated the mass and considered it
atypical for a tumor. (Tr. 337).
                                                               5
 
 


An MRI of the thoracic and lumbar spines were normal, but a second cervical spine MRI showed

a nonspecific intramedullary lesion at C-2 with peripheral enhancement. (Tr. 333-35).

        Plaintiff had a lumbar puncture in October 2014, which showed no evidence of leukemia

or lymphoma but revealed other abnormalities. (Tr. 277-78). Dr. Weinberger, after reviewing the

test results, believed Plaintiff had transverse myelitis or MS. (Tr. 337). Dr. Weinberger referred

Plaintiff to an MS specialist. Id.

        Later in October 2014, Plaintiff followed up with Cynthia Novotny, a physician’s assistant

in Dr. Namey’s office, who told him he needed a new doctor because Dr. Namey had died. (Tr.

348, 350). Plaintiff was to begin a high-dose steroid treatment for transverse myelitis and needed

to learn to use a sliding scale for insulin. (Tr. 348). The physician’s assistant noted Plaintiff’s motor

weakness and decreased grip and sensation to light touch. (Tr. 351).

        Plaintiff started primary care treatment with Pazhaniaandi Tirounilacandin, M.D., in

October 2014. (Tr. 553). Dr. Tirounilacandin diagnosed transverse myelitis and prescribed

gabapentin (Tr. 557). He also diagnosed hypertension, which was under suboptimal control, and

recommended regular aerobic exercise. Id. Dr. Tirounilacandin also noted diagnoses of diabetes,

GERD, and anxiety, the last of which was controlled with Ativan. (Tr. 551-52). Plaintiff

complained to Dr. Tirounilacandin of numbness, tingling, and weakness in his hands prior to the

steroid treatment. (Tr. 553).

        In December 2014, Plaintiff returned to Dr. Tirounilacandin, complaining of pain in his

arms, neck, and upper back. (Tr. 534). He rated the pain a nine out of ten and requested pain

medication. (Tr. 534, 543). Plaintiff said he was not using a cane or other assistive device and had

not fallen in the last six months. (Tr. 543). Dr. Tirounilacandin prescribed hydrocodone-




                                                   6
 
 


acetaminophen and said he would refer Plaintiff to pain management if the pain worsened. (Tr.

540).

        In January 2015, Plaintiff returned to Dr. Tirounilacandin to follow up on his blood glucose

levels. (Tr. 525). Plaintiff reported no difficulty dressing, bathing, walking, climbing stairs, or

doing errands alone. (Tr. 533). He also reported his pain as nine out of ten in severity. Id. His

extremities were non-tender. (Tr. 530). Dr. Tirounilacandin described Plaintiff’s hypertension as

under good control and continued to recommend regular aerobic exercise. Id.

        In March 2015, Plaintiff saw MS specialist Mary Willis, M.D. (Tr. 487). Plaintiff still

complained of numb fingertips, but the numbness in his hands and arms improved after the steroid

treatment. Id. He also complained of neck and back pain and reported two falls in the last month

while refusing to use a cane. (Tr. 487, 492). He additionally complained of fatigue, memory loss,

irritability, and imbalance. (Tr. 487). On examination, Dr. Willis noted mild muscle spasticity in

Plaintiff’s arms but no spasticity in his legs, with full muscle strength in all limbs. (Tr. 488-89).

Despite finding no spasticity in Plaintiff’s legs, Dr. Willis noted spasticity interfered with hand

function and ambulation. (Tr. 488). She diagnosed Plaintiff with relapsing remitting MS, noting

Plaintiff’s symptoms could improve with medication and physical therapy but noted his wife’s

concerns regarding compliance. (Tr. 487, 489). Plaintiff did some dexterity exercises at home but

did not go to occupational therapy. (Tr. 487). Dr. Willis prescribed Aubagio, which required

insurance approval before starting the medication. (Tr. 489).

        Later in March 2015, Plaintiff attended an occupational therapy evaluation. (Tr. 569). He

said his balance fluctuated daily and he used a cane at home as needed but embarrassment kept

him from using one in public. (Tr. 571). The examiner noted Plaintiff had decreased strength in

his arms and legs with decreased range of motion and difficulty walking with frequent falls. (Tr.



                                                 7
 
 


572). He struggled with stairs, had a short stride, and a right foot drop with occasional foot

dragging which increased his risk of falling. (Tr. 571). Plaintiff subsequently missed five

appointments and was discharged in May 2015. (Tr. 765). The therapist noted his strength was

between three and four on a five-point scale. Id.

       In April 2015, Plaintiff told Dr. Tirounilacandin that Vicodin was helping his pain. (Tr.

507). Dr. Tirounilacandin referred Plaintiff to pain management, which he began the following

month. (Tr. 507, 747).

       A May 2015 lumbar spine MRI was normal. (Tr. 762).

       Also, in May 2015, Plaintiff told Cynthia Campbell, the nurse practitioner managing his

pain, that his medicine helped, and he did not take it on days when he did not need it. (Tr. 747).

Ms. Campbell noted Plaintiff’s slow but normal gait and decreased sensation in his arms. (Tr. 748).

She found Plaintiff’s strength diminished in all limbs with a decreased lumbar range of motion.

(Tr. 749). She prescribed Percocet but discontinued gabapentin. (Tr. 750-51). Ms. Campbell noted

similar findings in June 2015. (Tr. 732). In July 2015, Plaintiff complained of nausea and vomiting

from the Percocet, and the pain kept him from sleeping. (Tr. 714).

       In June 2015, Plaintiff returned to Dr. Willis. (Tr. 771). He told Dr. Willis Aubagio caused

him no side effects and he preferred it to past therapies. Id. He found physical therapy helpful and

continued to do exercises at home. Id. He reported he fatigued quickly, and Dr. Willis noted

moderate fatigue. (Tr. 771-72). He had no leg or arm spasticity and full muscle strength. (Tr. 773).

Plaintiff’s tandem walking was impaired but had normal balance and gait. Id. Dr. Willis restarted

the gabapentin and described his MS as “clinically stable”. Id.

       Plaintiff returned to therapy in June 2015 but stopped going in August 2015 because

insurance no longer reimbursed the cost of the visits. See Tr. 767. The therapist noted Plaintiff was



                                                    8
 
 


motivated and cooperative during their meetings. Id. Plaintiff’s strength, endurance, and balance

fluctuated on a daily basis while his pain continued in both legs at a seven out of ten level, with

muscle tingling and spasms. Id.

       In September 2015 Plaintiff had a brain MRI, which showed no new MS lesions. (Tr. 780).

Dr. Willis noted Plaintiff had trouble remembering to take medications and experienced other

memory problems. (Tr. 787-88). Plaintiff had continued low back and leg pain and used a cane to

treat imbalance. Id. He could only walk 1,000 feet before stopping due to pain. Id. Spasticity

improved but was troublesome in the mornings. (Tr. 788). Dr. Willis noted diminished vibration

sensitivity in the ankles and decreased sensitivity to pinprick in a stocking/glove distribution. (Tr.

789). Plaintiff also had continued neuropathic pain in his hands, legs, and feet, which Dr. Willis

thought might be worsened by a prescription. Id. Dr. Willis recommended changing his

prescription to a longer-acting dose to avoid memory-related noncompliance. (Tr. 790).

       In December 2015, Plaintiff returned to Dr. Tirounilacandin to check on his diabetes. (Tr.

652). He noted Plaintiff’s diabetes was uncontrolled without complications. (Tr. 656).

       In March 2016, Plaintiff told Dr. Willis his medication was not causing side effects, but he

continued to have neck pain and impaired coordination and hand strength. (Tr. 797). He also

complained he had trouble finding words, and with his memory, and that he could not concentrate

or maintain attention well. (Tr. 799). His left-handed grip strength diminished, and he had

decreased strength in the dorsal interossei muscles in both hands. Id. Dr. Willis was concerned

Plaintiff’s MS was relapsing. (Tr. 800). She added prescriptions to address the pain and

recommended therapy to improve hand strength. Id.




                                                  9
 
 


        Later in March 2016, Plaintiff was hospitalized with hyperglycemia, which was prompted

by his steroid usage. (Tr. 873). He was discharged the next day after his blood sugar level

stabilized. (Tr. 820).

        In June 2016, Plaintiff returned to a nurse practitioner for pain management care. (Tr. 579).

On examination, Plaintiff had an unsteady gait with a cane, and numbness in his fingers, toes, and

lips. (Tr. 581). Plaintiff had diminished limb strength and the nurse practitioner prescribed

hydrocodone-acetaminophen. Id.

Opinion Evidence

        In February 2015, State agency physician Leon Hughes, M.D., reviewed Plaintiff’s

physical health records. (Tr. 75-78). Dr. Hughes opined Plaintiff could lift 20 pounds occasionally

and 10 pounds frequently, stand or walk for about six hours in an eight-hour work day, and sit for

about six hours in an eight-hour work day. (Tr. 76). He also opined Plaintiff could occasionally

push, pull, handle, finger, feel, and operate hand controls. (Tr. 76-77). Plaintiff could frequently

balance and climb ramps and stairs, but never crawl or climb ladders, ropes, and scaffolds, Dr.

Hughes opined. (Tr. 76). He further opined Plaintiff needed to avoid even moderate exposure to

vibration, along with all workplace hazards and commercial driving. (Tr. 77-78).

        In May 2015, Lynne Torello, M.D., a State agency physician, reconsidered Plaintiff’s

records. (Tr. 113-15). She added restrictions to the prior State agency opinion, opining that

Plaintiff could only occasionally stoop, kneel, or crouch, which were previously not restricted.

Compare Tr. 114 with Tr. 76. She opined Plaintiff could frequently handle with both hands,

compared to Dr. Hughes’s opinion which restricted Plaintiff to occasional handling. Compare Tr.

115 with Tr. 77.




                                                 10
 
 


VE Testimony

       A vocational expert appeared and testified at the hearing before the ALJ. (Tr. 59-66). The

ALJ asked the VE to consider an individual with Plaintiff’s age, education, and work experience,

who was limited in the way the ALJ determined Plaintiff was. (Tr. 14, 60-61). The VE testified

such an individual could not perform Plaintiff’s past work but could perform other jobs in the

national economy such as an electronics worker, inspector and hand packager, and a laboratory

sample carrier. (Tr. 61).

ALJ Decision

       In his October 3, 2016 decision, the ALJ found Plaintiff met the insured status requirements

of the Social Security Act through June 30, 2014, and had not engaged in substantial gainful

activity since his alleged onset date of December 5, 2012. (Tr. 12). He had severe impairments of

MS and diabetes mellitus with neuropathy but these impairments did not meet, or medically equal,

the severity of a listed impairment individually or in combination. (Tr. 12-14). After consideration

of the record, the ALJ concluded Plaintiff had the residual functional capacity (“RFC”) prior to

March 1, 2015 to:

       perform light work as defined in 20 C.F.R.404.1567(b) and 416.967(b), except that
       he was limited to frequent use of hand controls bilaterally; frequent handling,
       fingering and feeling bilaterally; frequent climbing of ramps or stairs and balancing,
       and never crawling or climbing of ladders, ropes, or scaffolds. He was further
       limited to no exposure to unprotected heights or moving mechanical parts and
       occasional vibration. He could not drive a commercial vehicle.

(Tr. 14). The ALJ found Plaintiff had a similar RFC after March 1, 2015, except that Plaintiff then

could only occasionally handle, finger, and feel bilaterally, occasionally climb ramps or stairs and

balance, and needed a cane to move or stand. Compare Tr. 17 with Tr. 14.

       The ALJ then concluded Plaintiff was unable to perform any past relevant work. (Tr. 18).

However, considering Plaintiff’s age, education, work experience, and both RFCs, he could

                                                11
 
 


perform other jobs that exist in significant numbers in the national economy. (Tr. 19). Therefore,

the ALJ concluded Plaintiff was not disabled from his alleged onset date of December 5, 2012,

through the date of his decision. (Tr. 20).

                                      STANDARD OF REVIEW

       In reviewing the denial of Social Security benefits, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). “Substantial evidence

is more than a scintilla of evidence but less than a preponderance and is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Besaw v. Sec’y of Health &

Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992). The Commissioner’s findings “as to any fact

if supported by substantial evidence shall be conclusive.” McClanahan v. Comm’r of Soc. Sec.,

474 F.3d 830, 833 (6th Cir. 2006) (citing 42 U.S.C. § 405(g)). Even if substantial evidence or

indeed a preponderance of the evidence supports a claimant’s position, the court cannot overturn

“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                    STANDARD FOR DISABILITY

       Eligibility for benefits is predicated on the existence of a disability. 42 U.S.C. §§ 423(a),

1382(a). “Disability” is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 20 C.F.R. §§ 404.1505(a) & 416.905(a); see also 42 U.S.C. § 1382c(a)(3)(A).




                                                12
 
 


The Commissioner follows a five-step evaluation process—found at 20 C.F.R. §§ 404.1520 and

416.920—to determine if a claimant is disabled:

       1.      Was claimant engaged in a substantial gainful activity?

       2.      Did claimant have a medically determinable impairment, or a combination
               of impairments, that is “severe,” which is defined as one which substantially
               limits an individual’s ability to perform basic work activities?

       3.      Does the severe impairment meet one of the listed impairments?

       4.      What is claimant’s residual functional capacity and can claimant perform
               past relevant work?

       5.      Can claimant do any other work considering his residual functional
               capacity, age, education, and work experience?

       Under this five-step sequential analysis, the claimant has the burden of proof in Steps One

through Four. Walters, 127 F.3d at 529. The burden shifts to the Commissioner at Step Five to

establish whether the claimant has the residual functional capacity to perform available work in

the national economy. Id. The ALJ considers the claimant’s residual functional capacity, age,

education, and past work experience to determine if the claimant could perform other work. Id.

Only if a claimant satisfies each element of the analysis, including inability to do other work, and

meets the duration requirements, is he determined to be disabled. 20 C.F.R. §§ 404.1520(b)-(f) &

416.920(b)-(f); see also Walters, 127 F.3d at 529.

                                           DISCUSSION

       Plaintiff argues the ALJ failed to properly consider the State agency physician opinion

evidence in formulating his RFC at Step Four, and that the ALJ erred in finding sufficient jobs

remained that Plaintiff was capable of performing at Step Five. (Doc. 13, at 16-22). The

Commissioner argues the ALJ properly evaluated the opinions, and the ALJ’s decision is




                                                13
 
 


supported by substantial evidence. (Doc. 14, at 10-21). For the reasons discussed below, the

undersigned reverses the Commissioner’s decision and remands for further proceedings.

              Two State agency physicians provided the only opinion evidence in the record. (Tr. 16, 69-

81, 95-106).3 In February 2015, Dr. Hughes provided an initial opinion. (Tr. 69-81). In May 2015,

Dr. Torello provided a second opinion, altering some of the restrictions Dr. Hughes initially

opined. (Tr. 95-106). The ALJ issued two RFC statements, one for the alleged onset date through

March 1, 2015 (Tr. 14) and a second for March 2, 2015, through the date of the decision (Tr. 17).

In formulating the first RFC, the ALJ explicitly discussed both doctors’ opinions, assigning partial

weight to Dr. Hughes’s February 2015 opinion and great weight to Dr. Torello’s May 2015

opinion. (Tr. 16). Then, in formulating the second RFC, the ALJ assigned greater weight to Dr.

Hughes’s February opinion and did not discuss Dr. Torello’s opinion. These facts provide the

broad outline for Plaintiff’s various arguments against the ALJ’s treatment of these two opinions.

              First, Plaintiff argues the ALJ failed to evaluate both opinions properly under relevant

precedent. (Doc. 13, at 17-18). Second, Plaintiff argues the ALJ erred by omitting (and failing to

explain the omission of) restrictions from the State agency physicians’ opinions to which he gave

weight previously in his decision. Id. at 16-17. Third, Plaintiff argues the ALJ erred by assigning

additional weight to an opinion based on medical records created after the opinion was issued. Id.

at 18-19. Fourth, Plaintiff argues the ALJ impermissibly failed to consider Dr. Torello’s opinion

when developing the second RFC. Id. at 19. The undersigned addresses each of these arguments

in turn.




                                                            
3. Both State agency physician opinions are duplicated in the record at Tr. 82-95 and Tr. 107-118.
Only one copy of each is cited herein.
                                                               14
 
 


        The ALJ is required to weigh non-treating medical source opinions “based on the

examining relationship (or lack thereof), specialization, consistency, and supportability, but only

if a treating-source opinion is not deemed controlling.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d

365, 376 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c)). In this case, there is no treating source

opinion to be deemed controlling, so the ALJ is required, under Gayheart, to weigh the State

agency opinions. Although the ALJ need not provide “good reasons” for the weight assigned to

non-treating source opinion, the findings made must still be supported by substantial evidence.

Jackson v. Comm’r of Soc. Sec., 2015 WL 5634671, at *8 (S.D. Ohio 2015) (“Thus, the procedural

requirement that the ALJ must give “good reasons” in his decision for the weight it gives a

claimant's treating source does not apply to nontreating sources.”) (citing Ealy v. Comm’r of Soc.

Sec., 594 F.3d 504, 514 (6th Cir. 2010)).

Dr. Hughes and his first RFC

        The ALJ, in assessing Dr. Hughes’s opinion in conjunction with the first RFC, offered a

brief assessment of the opinion.

        With regard to the opinion evidence, State agency medical consultant Leon D.
        Hughes, M.D., determined that the claimant was limited to light exertion. He was
        further limited to occasional pushing and pulling and hand controls, frequent
        balancing and climbing of ramps or stairs; unlimited stooping, kneeling, and
        crouching; and never crawling or climbing ladders, ropes, or scaffolds. He was
        limited to occasional handling, fingering and feeling bilaterally. He had to avoid
        even moderate exposure to vibration and all exposure to hazards (Exs. 3A/8-9;
        4A/8-9). His assessment is given partial weight. Although it is generally consistent
        with documented neuropathy in the claimant’s extremities, the limitation on
        manipulative activities is more extreme than the limited documentation warrants
        during the period ending March 1, 2015.

(Tr. 16).

        Plaintiff argues the ALJ ignored two relevant medical records that support Dr. Hughes’s

opinion which, if considered, would have required the ALJ to assign the opinion greater weight.



                                                15
 
 


(Doc. 13, at 16-18). Further, he contends, this paragraph is the only assessment of Dr. Hughes’s

opinion and is the sort of conclusory opinion that other courts have rejected. (Id. (citing Hollon v.

Comm’r of Soc. Sec., 142 F. Supp. 3d 577, 584 (S.D. Ohio 2015)4)). The Commissioner argues the

ALJ permissibly discussed these records elsewhere in his opinion and is not required to repeat

himself. (Doc. 15, at 17). For the following reasons, the undersigned finds the ALJ did not err in

his evaluation of Dr. Hughes’s opinion in relation to the first RFC.

              Plaintiff points to two sets of medical records he contends were not discussed by the ALJ:

one describing abnormal test results in August 2014 (Tr. 320-21) and another describing motor

weakness and decreased sensation and grip strength in October 2014 (Tr. 351). (Doc. 13, at 18).

However, the ALJ discussed both earlier in the opinion. See Tr. 16 (“He was initially assessed with

a spinal cord tumor with clinical signs of myelopathy (Exs. 2F/5-7 [Tr. 319-321], 19; 3F/9).”); see

also id. (“An October 2014 examination showed decreased sensation to soft touch and motor

weakness and decreased grip strength in upper extremities. However, the rest of the examination

revealed normal results. He had clear lungs, a regular heart rhythm and rate, no musculoskeletal

deformity (Ex. 3F/14 [Tr. 351]).”). While the ALJ is required to consider every piece of medical

evidence, he is not required to cite everything he considered. Kornecky v. Comm’r of Soc. Sec.,

167 F. App’x 496, 508 (6th Cir. 2006) (“[a]n ALJ can consider all the evidence without directly

addressing in his written decision every piece of evidence submitted by a party. Nor must an ALJ

make explicit credibility findings as to each bit of conflicting testimony, so long as his factual

findings as a whole show that he implicitly resolved such conflicts.”) (quoting Loral Defense

Systems–Akron v. N.L.R.B., 200 F.3d 436, 453 (6th Cir.1999). The ALJ is also not required to



                                                            
4. Plaintiff block-quotes Hollen, an out-of-district case, while attributing the quote to Gayheart, a
binding Sixth Circuit decision. See Doc. 13, at 17.
                                                               16
 
 


repeat discussion of each piece of medical evidence when evaluating a medical opinion. See, e.g.,

Crum v. Comm’r of Soc. Sec., 660 F. App’x 449, 457 (6th Cir. 2016). In this case, the ALJ

permissibly discussed the relevant medical evidence earlier in the opinion. He discounted Dr.

Hughes’s opinion based on limited documentation of Plaintiff’s manipulative restrictions, while

acknowledging some documented muscle weakness that supported a less restrictive RFC than the

restrictions Dr. Hughes noted. (Tr. 16). This is supported by evidence cited by the ALJ. Id. (citing

Tr. 320 (August 2014 records showing Plaintiff scored 5/5 on a motor strength test); Tr. 351

(October 2014 records showing decreased hand strength and sensation)). Therefore, the ALJ

complied with the procedural requirements by evaluating medical evidence earlier in the opinion,

and permissibly discounted Dr. Hughes’s opinion based on limited documentation. (Tr. 16).

Therefore, the undersigned finds no error in the evaluation of the opinion evidence as it relates to

the first RFC.

Hand Control Restrictions

       Both State agency physicians included hand control restrictions in their opinions, which

were not included in the ALJ’s opinion. (Tr. 16, 89, 102). The ALJ is responsible for determining

a claimant’s RFC based on all relevant evidence. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). Even

when opinion evidence receives significant weight, the ALJ does not have to adopt any RFC

determinations verbatim. Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015)

(“Even where an ALJ provides “great weight” to an opinion, there is no requirement that an ALJ

adopt a state agency psychologist’s opinion verbatim; nor is the ALJ required to adopt the state

agency psychologist’s limitations wholesale.”). An ALJ can consider all the medical opinion

evidence without directly addressing every piece of evidence in the opinion. See Kornecky, 167 F.

App’x at 508.



                                                17
 
 


       Importantly, however, if a medical source’s opinion contradicts the ALJ’s RFC finding, an

ALJ must explain why he did not include the medical source’s limitation in his determination of

the claimant’s RFC. See SSR 96-8p, 1996 WL 374184, at *7. Social Security Ruling 96-8p

provides: “The RFC assessment must always consider and address medical source opinions. If the

RFC assessment conflicts with an opinion from a medical source, the adjudicator must explain

why the opinion was not adopted.” Id. Courts in the Northern District of Ohio have held that an

ALJ’s failure to comply with this regulation requires reversal. See Fleischer v. Astrue, 774 F. Supp.

2d 875, 881 (N.D. Ohio 2011) (ALJ’s failure to address a medical source’s opinion which

conflicted with RFC constituted reversible error); Thompson v. Comm’r of Soc. Sec. Admin, 2014

WL 356974, at *4 (N.D. Ohio) (remanding because ALJ did not explain why she failed to adopt

in the RFC a conflicting limitation assigned by medical sources); Moretti v. Colvin, 2014 WL

37750, at *10 (N.D. Ohio) (remanding because ALJ failed to explain why she did not include in

the RFC a limitation assigned by a medical source).

       Here, both State agency physicians found Plaintiff restricted to occasional use of hand

controls bilaterally, while both RFCs permitted frequent use. (Tr. 14, 17, 76, 102). Again, while

the ALJ is not required to adopt restrictions provided by a State agency opinion, assigning the

opinion partial or great weight and then not explaining, either explicitly or through an indirect

attack, why a restriction in that opinion is not included in the ultimate RFC is reversible error. See

SSR 96-8p, 1996 WL 374184, at *7.

       First RFC

       In conjunction with the first RFC, the ALJ noted that, although Dr. Hughes’s opinion was

generally consistent with the record evidence, “the limitation on manipulative activities is more

extreme than the limited documentation warrants during the period ending March 1, 2015.” (Tr.



                                                 18
 
 


16). The ALJ also gave great weight to Dr. Torello’s opinion for being “generally consistent with

the limiting effects of the claimant’s newly diagnosed multiple sclerosis and his ongoing diabetic

neuropathy.” Id. Both of those doctors’ opinions restricted Plaintiff to occasional use of hand

controls. (Tr. 76, 102). The ALJ explicitly assigned less weight to Dr. Hughes’s opinion because

he found the manipulative restrictions not fully supported by the record. (Tr. 16). That sentence

makes clear the manipulative restrictions Dr. Hughes found, which limited Plaintiff to occasional

handling, fingering, and feeling, were not deemed fully credible by the ALJ and allows the Court

to understand why the first RFC is less restrictive than Dr. Hughes’s opinion.

       However, Dr. Hughes’s restriction to only occasional use of hand controls is found in his

discussion of Plaintiff’s exertional limitations, along with restrictions to occasional pushing and

pulling, and not in his assessment of Plaintiff’s manipulative limitations. See Tr. 76-77. Dr.

Torello’s exertional limitations opinion is identical to Dr. Hughes’s. Compare Tr. 76 with Tr. 102.

Although the ALJ only explicitly noted a lack of support for Dr. Hughes’s manipulative

restrictions, the symptoms causing the restrictions overlap sufficiently to allow the Court to

understand why the restriction was left out of the ALJ’s first RFC. Plaintiff’s exertional limitations

(including use of hand controls) were due to decreased grip strength and sensation in his hands

and motor weakness in his arms, Dr. Hughes opined, and his manipulative limitations were due to

decreased grip strength, sensation, and strength. (Tr. 76-77). By discussing manipulative

restrictions, the ALJ indirectly addressed the exertional restriction regarding hand controls because

Dr. Hughes opined both sets of limitations were caused by virtually identical symptoms. Courts

have permitted an indirect attack on a treating source’s opinions, and logically such an indirect

attack is also permissible while evaluating State agency physicians, who did not examine the

plaintiff and are entitled to less deference from an ALJ. See Smith v. Comm’r of Soc. Sec., 482



                                                 19
 
 


F.3d 873, 875 (6th Cir. 2007); Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 551 (6th Cir.

2010) (“If the ALJ's opinion permits the claimant and a reviewing court a clear understanding of

the reasons for the weight given a treating physician's opinion, strict compliance with the rule may

sometimes be excused.”).

       The ALJ did not address why Dr. Torello’s opinion restricting Plaintiff to only occasional

use of hand controls was left out of the first RFC. However, because Dr. Torello’s opinion is

identical to Dr. Hughes’s on this particular issue, any error is harmless. An error is not harmless

when remand might lead to a different outcome. “No principle of administrative law or common

sense requires us to remand a case in quest of a perfect opinion unless there is reason to believe

that remand might lead to a different result.” Kornecky, 167 F. App’x at 507. In this case, remand

to further address Dr. Torello’s opinion would not result in a different outcome, because the ALJ

effectively considered her opinion by also considering Dr. Hughes’s opinion on this particular

issue. When “remand would be an idle and useless formality, courts are not required to convert

judicial review of agency action into a ping-pong game.” Kobetic v. Comm’r of Soc. Sec., 114 F.

App’x 171, 173 (6th Cir. 2004) (internal quotation omitted).

       Second RFC

       However, the undersigned must reverse and remand the Commissioner’s decision for

reconsideration of the opinion evidence in conjunction with the second RFC. In making the second

RFC determination, the ALJ only discussed Dr. Hughes’s opinion. (Tr. 17). He found Dr. Hughes’s

February opinion deserved greater weight beginning March 2, 2015 because “the evidence shows




                                                20
 
 


worsening problems with fatigue and motor strength during this period.” (Tr. 18). The ALJ did not

discuss Dr. Torello’s opinion in this section of the opinion.5

              Problematic, is the ALJ’s failure to incorporate the State agency physicians’ occasional use

of hand controls restriction and that he offered no evidence to permit this Court to understand why

that restriction was not included. While a court typically can look elsewhere in the opinion for that

information, the ALJ put a hard end-date on his evaluation of Dr. Hughes’s opinion in the earlier

section, preventing the undersigned from reviewing previous assessments of the evidence. (Tr. 16)

(“…the limitation on manipulative activities is more extreme than the limited documentation

warrants during the period ending March 1, 2015.”) (emphasis added). Most of Dr. Hughes’s

restrictions were more severe than the initial RFC but aligned closely with the later RFC, which

explains why the ALJ gave Dr. Hughes’s opinion greater weight. But there is no discussion of Dr.

Hughes’s restriction to occasional use of hand controls, nor an explanation for why the ALJ’s RFC

determination deviated from an opinion given great weight. Therefore, the undersigned remands

the opinion for further consideration of Dr. Hughes’s opinion for the period beginning March 2,

2015.6




                                                            
5. Failure to discuss Dr. Torello’s opinion for this time frame is harmless error, because the ALJ’s
RFC was more restrictive than any restrictions offered by Dr. Torello that also differed from Dr.
Hughes’s opinion. In not discussing Dr. Torello’s opinion explicitly, the ALJ either addressed each
individual limitation by addressing the same opinion offered by Dr. Hughes or found a more
restrictive RFC that would benefit Plaintiff, with the notable exception of both State agency
physicians’ opinion that Plaintiff could only occasionally use hand controls. Therefore, the missing
discussion could not have any prejudicial impact on the ALJ’s ultimate disability determination.
Kornecky, 167 F. App’x at 507.

6. While not necessarily an independent cause for remand, the undersigned encourages the ALJ to
reconsider or better explain the rationale underlying assigning great weight to a May 2015 opinion
for a time period ending on March 1, 2015, while giving greater weight to a February 2015 opinion
for a time period beginning on March 2, 2015.
                                                               21
 
 


       Step Five

       Any reconsideration of Plaintiff’s RFC may impact the hypotheticals provided by the ALJ

to the VE. Therefore, the undersigned declines to consider the arguments raised by Plaintiff

concerning the number of jobs available in the national economy.

                                          CONCLUSION

       Following review of the arguments presented, the record, and the applicable law, the

undersigned finds the Commissioner’s decision denying DIB and SSI not supported by substantial

evidence, reverses that decision, and remands for further proceedings consistent with this opinion

under Sentence Four of 42 U.S.C. § 405(g).



                                             s/James R. Knepp, II
                                             United States Magistrate Judge




                                               22
 
